DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 12-14 in the reply filed on August 2, 2022 is acknowledged. The traversal is on the grounds that Group II as amended and Group III are both directed to a method of warming a cryopreserved composition, and thus should be examined together.  Applicant’s arguments have been found persuasive.  As such, the Restriction Requirement between Group II and Group III has been withdrawn.
The requirement is still deemed proper with regard to Group I, and is therefore made FINAL.

	Claim 1 is withdrawn.  Claims 2-11 and 18-20 have been cancelled.  Claim 15 has been amended.  Claims 21-33 are newly added.  Claims 12-17 and 21-33 are currently pending and under examination.

This Application claims benefit of priority to U.S. provisional patent application No. 62/838688, filed April 25, 2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the total concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No total concentration of magnetic nanowires is previously recited.
Further regarding claim 23, this claim recites that the concentration of nanowires is “between about 1 mg CoFe/mL and about 100 mg CoFe/mL” (emphasis added).  This claim is indefinite, because the nanowires are not previously indicated by either claim 12 or this claim as being CoFe nanowire, thus it is unclear if the nanowires must be CoFe nanowires or not.
Claim 27 recites “less than about 9 M”; this limitation is indefinite, because the terms “less than” and “about” are contradictory.  The cryoprotective agent cannot be present at “less than” 9 M, and also be present at “about” 9 M, which encompasses amounts of more than 9 M (e.g. 10 M).
Claim 33 recites that “the cryopreserved biomaterial is warmed at a rate of a least 50° C/minute throughout” (emphasis added).  This claim is indefinite, because it is unclear what “throughout” refers to.  For example, “throughout” can refer to throughout the biomaterial, or throughout performance of the method. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 21-25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (IDS; US 2016/0015025, Published 2016), in view of Alonso et al. (IDS; FeCo nanowires with enhanced heating powers and controllable dimensions for magnetic hyperthermia, Journal of Applied Physics, Vol. 17, 17D113, (2015), pp. 1-4).
With regard to claims 12-15, 21, and 27-30, Bischof et al. teach a method of cryopreserving a biomaterial and treating a cryopreserved biomaterial, the biomaterial including an organ or portion thereof, tissue, and/or cells, and the biomaterial having a minimum dimension of 0.1 mm (Abs.; Para. 77).  The method comprises: placing the biomaterial in contact with a cryoprotective composition comprising a cryoprotective agent and magnetic nanoparticles, where the cryoprotective agent has a molarity of no more than 6 M, which is fully encompassed within less than about 9 M (Abs.; Para. 3, 73); and cooling the biomaterial in the cryoprotective composition to form a cryopreserved composition (Abs.; Para. 81).  The method further comprising applying electromagnetic energy to the biomaterial cryopreserved in the cryoprotective composition, where the electromagnetic energy excites the magnetic nanoparticles to warm the biomaterial (Abs.; Para. 3, 9).
Bischof et al. further teach that the biomaterial may be perfused with the cryoprotective composition which includes the magnetic nanoparticles, prior to cooling, wherein the magnetic nanoparticles are more effective for warming when well-dispersed (Abs.; Para. 37, 53; Fig. 5C).  Additionally, Bischof et al. teach that the magnetic nanoparticles can include one or more magnetic elements, including iron and cobalt, where the magnetic nanoparticles may be incorporated as part of a structure (Para. 74).  However, it is not specifically taught that the magnetic nanoparticles are nanowires, where the nanowires are aligned in the cryopreserved biomaterial.
Alonso et al. teach the use of FeCo magnetic nanowires for heating, where magnetic nanostructures are known to be used in a range of biomedical applications for magnetically targeted hyperthermia (Abs.; p. 1, Introduction, Line 1-7).  When electromagnetic energy is applied to the magnetic nanowires, the nanowires heat up and align parallel to the magnetic field (Abs.; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bischof et al. and Alonso et al., because both teach the use of FeCo magnetic nanostructures for biomedical applications, where the application of electromagnetic energy to the magnetic nanostructures causes the production of heat.  FeCo nanowires are known in the art as taught by Alonso et al.  The use of FeCo nanowires as taught by Alonso et al. in place of the FeCo magnetic nanoparticles in the method of Bischof et al. amounts to the simple substitution of one known type of nanostructure for another.  The use of magnetic nanowires would have been expected to predictably and successfully provide a magnetic nanostructure capable of heating up when electromagnetic energy is applied, thus thawing the biomaterial as desired.  As the magnetic nanowires cannot be separated from their properties, application of electromagnetic energy to the magnetic nanowires would provide the result of aligning the nanowires in a parallel manner in the biomaterial in which they have been perfused.  
With regard to claims 16, 17, 31, and 32, Bischof et al. teach that the electromagnetic energy comprises an alternating magnetic field (AMF), where the AMF is applied at 22.8kA/m (Para. 60), which is fully encompassed within about 20-100kA/m.  
With regard to claim 22, Bischof et al. teach that the magnetic nanoparticles can include one or more magnetic elements, including iron and cobalt (Para. 74), and Alonso et al. teach that the nanowires are FeCo nanowires, including Fe55Co45 nanowires (p. 1, Right Col., II. Experiments, Line 1).  While it is not specifically taught by Bischof et al. or Alonso et al. that the CoFe nanowires are Co35Fe65, it would have been routine for one of ordinary skill in the art to determine the appropriate amount of iron and cobalt in the nanowires dependent on the biomaterial being treated.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of iron and cobalt in the nanowires, including providing Co35Fe65, to provide magnetic nanowires most suited to the type of biomaterial being cryopreserved and thawed when practicing the method as rendered obvious by Bischof et al. and Alonso et al.
With regard to claim 23, Bischof et al. teach that a total concentration of magnetic nanoparticles, which would include the FeCo nanoparticles, can be included in the cryoprotective composition at a concentration including at least 1 mg/ml to no more than 100 mg/ml (Para. 76).  Wherein the simple substitution of magnetic nanowires, as taught by Alonso et al., for magnetic nanoparticles is addressed above.
With regard to claims 24 and 25, Alonso et al. teach that the nanowires have lengths including 2 µm and 12 µm, which is fully encompassed within about 100 nm to about 20 µm,  and diameters including 100 nm, which is fully encompassed within about 10 nm to about 200 nm (Abs.; Fig. 2-3).  Wherein the simple substitution of magnetic nanowires, as taught by Alonso et al., for magnetic nanoparticles is addressed above.
With regard to claim 33, Bischof et al. teach that the biomaterial is warmed at a rate of at least 50°C/minute throughout (Para. 14). 



Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. and Alonso et al. as applied to claim 12 above, and further in view of Kosel et al. (US 2013/0337034; Published 2013).
The teachings of Bischof et al. and Alonso et al. as applied to claim 12 have been set forth above.  Neither Bischof et al. nor Alonso et al. teach that the nanowires are tipped with gold.
Kosel et al. teach the use of magnetic nanowires for biomedical applications where electromagnetic energy is applied, wherein the nanowires include cobalt and iron, and have a gold coating (Abs.; Para. 8).  The gold coating renders the magnetic nanowires biocompatible (Para. 41).  It is noted that a gold coating is deemed to include coverage of the entire nanowire, which would include a tip.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bischof et al. and Alonso et al. with Kosel et al., because all teach the use of FeCo magnetic nanostructures for biomedical applications, where electromagnetic energy is applied to the nanostructures.  The application of a gold coating to magnetic iron/cobalt nanowires is known in the art as taught by Kosel et al.  The use of a gold coating would have been expected to predictably and successfully improve the method of Bischof et al. and Alonso et al., by providing a magnetic nanowire that is desirably biocompatible with the biomaterials being cryopreserved and thawed.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bischof et al., Alonso et al., and Kosel et al., wherein the nanowires are coated, which is tipped, with gold (Claim 26). 


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653